DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 27-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.   New claim 27 recites “wherein a pressure or working chamber of the second piston-cylinder unit is connected to the first brake circuit via a hydraulic line and is supplied with pressure via the first piston”.  The original disclosure does not appear to support the pressure chamber of the second unit being supplied with pressure via the first piston.  


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 recites “a first pressure chamber or a first working chamber”.  It is not clear if the two terms are intended to have different scopes or if they are intended to mean the same thing.  “a second pressure chamber” and “a pressure or working chamber of the second piston-cylinder unit” raise the same concerns.
	Claim 29 recites “a brake circuit”.  It is not clear if this is one of the previously recited at least one first brake circuit or at least one second brake circuit, or an additional circuit.
Claim 29, recites  “the first piston-cylinder unit has a partition wall with a seal for a penetrating plunger, for forming a third pressure chamber or a third working chamber, in which a piston is arranged, which is connected via a valve device to a brake circuit.”  Parent claim 27 recites “a first piston and a second piston” and only two pistons are disclosed in the first piston-cylinder unit, however, “a piston” appears to reference an additional piston.  It is also unclear which valve(s) correspond to the “valve device”.  Parent claim 27 appears to require a valve device connecting the first unit to a brake circuit and only one valve FV appears to be disclosed.
Claim 31 recites that the plunger “serves for pressure sensing in at least one of the brake circuits”.  It is not clear how a plunger senses pressure or what is meant by the recitation.
Claim 31 recites “contributes insignificantly”.  It is not clear what degrees of contribution correspond to “insignificantly”.  
Claim 40 recites “a piston”.  It is not clear if “a piston” refers to one of the previously recited pistons or is an additional piston.
Claim 42 recites “the second piston of the first piston-cylinder unit, in addition to a passage
In the form of a breather hole which is provided with two seals a further passage which is provided with a further seal, and which is connected via a throttle to a line leading to the storage container.”  It is
not clear what is encompassed by the recitation that the second piston “has” the recited elements. The
seals, passage and throttle appear to be structures surrounding the piston, not part of the piston itself.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27-28, 32-33 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drumm et al (US# 2017/0361825) in view of Matsunaga et al (US# 2017/0182992).
	Drumm et al disclose a brake system including; an actuating device 1, a first piston-cylinder unit 2 having a first piston 16 and a second piston 15, arranged to supply at least one first brake circuit I and at least one second brake circuit II with pressure medium via a valve device 23a/23b, wherein the first piston is enabled to be actuated by means of the actuating device P, wherein the first piston-cylinder unit comprises a first pressure chamber 18 or a first working chamber in which the first piston 16 is arranged and to which at least the second brake circuit II is connected, wherein the first piston-cylinder unit comprises a second pressure chamber 17 or a second working chamber, to which at least the first brake circuit I is connected, a second piston-cylinder unit 5 with an electromotive drive 35, a transmission [0074] and at least one piston 36 for supplying pressure medium to at least one of the brake circuits via a valve device 26a/26b, a motor-pump unit 70, with a valve device 218-221/238-241, arranged to supply pressure medium to the first and second brake circuits, a hydraulic travel simulator 3 connected to one of the first 18 or second 17 pressure chambers or working chambers of the first piston-cylinder unit 2, wherein a pressure or working chamber 37 of the second piston-cylinder unit is connected to the first brake circuit I via a hydraulic line 53 and is supplied with pressure via the first piston 16.  Drumm et al show the first and second piston-cylinder units installed in the same housing 21, but do not specifically disclose that the axis of the second piston-cylinder unit is aligned parallel to the axis of the first piston-cylinder unit.  Matsunaga et al disclose a similar brake system and further teach an axis L1 of a first piston-cylinder unit 10 parallel to an axis L2 of a second piston-cylinder unit 20.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the cylinder units of Drumm et al parallel, as taught by Matsunaga et al to increase the efficiency of machining work and efficiency of mounting.  [0063]
	Regarding claim 28, the brake system is designed for a subsequent conveying of volumes from a storage container 4 during the piston return stroke of the second piston-cylinder unit via a suction valve 52, wherein the suction valve and a breather hole (hole in the cylinder of 5 connecting to the line with valve 52) of the second piston-cylinder unit are connected to the storage container via a return line 53.
	Regarding claim 32, control device 12/112 is arranged to enable a motor 35 of the electromotive drive of the second piston-cylinder unit and a motor [0084] of the motor-pump unit 70 to be used  independently [0049][0050] of one another.
Regarding claim 33, Drumm discloses an ABS function is carried out by a piston control of the second piston-cylinder unit 5 [0076] together with pressure regulating valves 218-221 of the motor-pump unit, as broadly recited.  No specific control of the regulating valves is specified by the claims.
	Regarding claim 41,  Drumm et al, as modified, disclose all the limitations of the instant claim with exception to a plug connection for the brake system being arranged below a storage container and directed inwards towards a center of the brake system in order to enable a lateral removal of an associated plug.  Matsunaga et al further teach plug connection 93 for motor connections which is arranged below a storage container 80 and directed inwards towards a center of the brake system in order to enable a lateral removal of an associated plug.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the plug connection taught by Matsunaga et al in the device of Drumm et al to facilitate connection of the motor and controller in a convenient manner.   


Claims 27-33, 35, and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 20 2015 008 975 in view of Drumm et al (US# 2017/0361825) and Matsunaga et al (US# 2017/0182992).
	DE ‘975 disclose a brake system including; an actuating device 1, a first piston-cylinder unit HZE having a first piston HiKo and/or 2 and a second piston SK, arranged to supply at least one first brake circuit BKI or BKII and at least one second brake circuit BKII or BKI with pressure medium via a valve device VST and/or ESV, wherein the first piston HiKo/2 is enabled to be actuated by means of the actuating device 1, wherein the first piston-cylinder unit comprises a first pressure chamber DR2 or DR3 or a first working chamber in which the first piston is arranged and to which at least the second brake circuit BKII or BKI is connected, wherein the first piston-cylinder unit comprises a second pressure chamber DR1 or a second working chamber, to which at least the first brake circuit BKI or BKII is connected, a second piston-cylinder unit DE with an electromotive drive M, a transmission (nut/spindle [0061]) and at least one piston 8 for supplying pressure medium to at least one of the brake circuits via a valve device TV2, a hydraulic travel simulator DR3 and/or WA connected to one of the first DR2 or second DR1 pressure chambers or working chambers of the first piston-cylinder unit, wherein a pressure or working chamber 9 of the second piston-cylinder unit is connected to the first brake circuit BKI via a hydraulic line VL3 and is supplied with pressure via the first piston Hiko/2.   DE ‘975 lack the disclosure of a motor-pump unit, with valve device, arranged to supply pressure medium to the brake circuits. Drumm et al disclose a similar unit and further teach a motor-pump unit with valve device 70 to provide a degree of redundancy and allow controlled braking in the event of a failure of the main unit 60. Biller et al also disclose a similar unit and further teach a motor-pump unit with valve device 200 to provide a degree of redundancy and allow controlled braking in the event of a failure of the main unit 100. It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to include a second unit, such as taught by Drumm et al or Biller et al, in the system of DE ‘975 to provide redundancy and facilitate braking in the case of a failure of the main brake unit, and/or facilitate dynamic stability control ([0028] of Biller et al) thereby increasing the safety of the system.   DE ‘975 further lacks the disclosure of the axis of the second piston-cylinder unit being aligned parallel to the axis of the first piston-cylinder unit.  Matsunaga et al disclose a similar brake system and further teach piston/cylinder units in a housing such that an axis L1 of a first piston-cylinder unit 10 parallel to an axis L2 of a second piston-cylinder unit 20.  It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the cylinder units of DE ‘975 parallel in a housing, as taught by Matsunaga et al to increase the efficiency of machining work and efficiency of mounting.  [0063]
	Regarding claim 28, the brake system is designed for a subsequent conveying of volumes from a storage container 6 during the piston return stroke of the second piston-cylinder unit via a suction valve PD1, wherein the suction valve and a breather hole (hole in the cylinder of DV connecting to line VL8) 52) of the second piston-cylinder unit are connected to the storage container via a return line.
Regarding claim 29, the first piston-cylinder unit has a partition wall with a seal for a penetrating plunger 2, for forming a third pressure chamber DR2 or a third working chamber, in which a piston HiKo/2 is arranged, which is connected via a valve device VST to a brake circuit.
	Regarding claim 30, in the event of failure of the first brake circuit BKII, the plunger 2 transmits force of the actuating device to the second piston SK and thus generates pressure in the second brake circuit BKI. [0066]
	Regarding claim 31, the plunger has a smaller cross-sectional area than the first and second pistons of the first piston-cylinder unit, and contributes insignificantly to pressure build-up and serves for pressure sensing in at least one of the brake circuits, and the plunger further transmits a force to the actuating device and thus generates a haptic feedback to the actuating device [0106].  DE ‘975 lack the disclosure of the area being smaller at least by a factor of 5.  It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the appropriate cross-sectional areas of DE ‘975 through routine design and/or experimentation to provide optimal force, pressure and volume characteristics for a given application.
	Regarding claim 32, as modified, the control device ECU is arranged to enable a motor M of the electromotive drive of the second piston-cylinder unit and a motor of the motor-pump unit to be used independently of one another.
	Regarding claim 33, Drumm teaches in the event of failure of the motor-pump unit, an ABS function is carried out by a piston control of the second piston-cylinder unit 5 together with pressure regulating valves 218-221 of the motor-pump unit, as broadly recited.
	Regarding claim 35, control of the second piston-cylinder unit DE is carried out via travel of the actuating device and control of pressure is carried out by means of a corresponding brake booster characteristic, wherein instead of the pressure, the motor current is used for regulating the second piston-cylinder unit.  [0014][0016]
	Regarding claim 37, the first piston HiKo and the second piston SK of the first piston-cylinder unit have different diameters.

Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drumm et al (US# 2017/0361825) and Matsunaga et al (US# 2017/0182992), as applied to claim 27 above, in further view of Hatano et al (US# 2011/0285200).
	Drumm et al, as modified, disclose all the limitations of the instant claim with exception to the second piston-cylinder unit being only effective in a specific pressure range, and wherein the motor-pump unit is used for pressure generation for a further, higher pressure range.  Hatano discloses a similar brake system and further teach using a motor-pump unit to provide pressures in excess of a piston cylinder unit [0064].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the motor-pump unit of modified Drumm to provide pressures in higher range than the piston-cylinder unit, as suggested by Hatano, to ensure maximum braking without undue size of the piston-cylinder unit.

Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 20 2015 008 975, Drumm et al (US# 2017/0361825) and Matsunaga et al (US# 2017/0182992), as applied to claim 27 above, in further view of Hatano et al (US# 2011/0285200).
	DE ‘ 975, as modified, disclose all the limitations of the instant claim with exception to the second piston-cylinder unit being only effective in a specific pressure range, and wherein the motor-pump unit is used for pressure generation for a further, higher pressure range.  Hatano discloses a similar brake system and further teach using a motor-pump unit to provide pressures in excess of a piston cylinder unit [0064].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the motor-pump unit of modified DE ‘975 to provide pressures in higher range than the piston-cylinder unit, as suggested by Hatano, to ensure maximum braking without undue size of the piston-cylinder unit.

Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 20 2015 008 975, Drumm et al (US# 2017/0361825) and Matsunaga et al (US# 2017/0182992), as applied to claim 27 above, in further view of WO 2010/092083.
DE ‘ 975, as modified, discloses that a pressure-volume characteristic is used for controlling the second piston-cylinder unit and for diagnosis, wherein the brake system is designed to detect a failure of one of the brake circuits by comparing pressure-volume characteristics [0093].  DE ‘975 lack the disclosure that the pressure-volume characteristic is stored in a characteristic map at intervals as part of a diagnostic cycle.  WO 2010092083 disclose a similar brake system and further teach storing p-v maps at intervals so that they are adaptive.  [0008].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to store maps at intervals, as taught by WPO ‘083, in the diagnostic cycle of DE ‘975 so that the stored data adapts with system changes and provide the most accurate indication of the system condition.

Claims 38-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drumm et al (US# 2017/0361825) and Matsunaga et al (US# 2017/0182992), as applied to claim 27 above, in further view of Besier et al (US# 2019/0308596).
	Drumm et al further disclose a two-box 60/70.  Drumm et al, as modified above, lack the first module 60 of the two-box being connected to a 12V battery or 12V voltage network and the second module 70 of the two-box being connected to a DC/DC converter or other on-board network with a higher voltage than 12V.  Besier et al disclose a similar brake system and further teach a module 2/12 connected to a battery or network 4 and a second module 6 connected to a dc/dc converter.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the power supply taught by Besier et al in the device of modified Drumm et al as an obvious means of providing failure resistant energy to the system, thereby ensuring proper performance.  It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select appropriate voltages through routine design and/or experimentation to provide optimal performance or compatibility with other vehicle systems.
	Regarding claim 39, Drumm et al teach both of the first and second modules of the two-box are each connected redundantly both to the battery or voltage network 4/5 and to the DC/DC converter 45.

Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drumm et al (US# 2017/0361825) and Matsunaga et al (US# 2017/0182992), as applied to claim 27 above, in further view of Ohlig et al (US# 2016/0355169).
	Drumm et al, as modified, disclose all the limitations of the instant claim with exception to four-wheel blending takes place for a recuperation control, wherein a pressure control takes place via a piston with open valves of the valve device of the motor-pump unit, and/or wherein the transmission comprises a trapezoidal spindle with self-locking, having a self-locking action in the event of failure of the electromotive drive.  Ohlig et al disclose a brake device and further teach a trapezoidal spindle with self-locking to prevent inadvertent release [0020].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a trapezoidal spindle with self-locking for the spindle of Drumm et al, as taught by Ohlig, to prevent improper piston retraction in the case of failure.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY T KING whose telephone number is (571)272-7117. The examiner can normally be reached 10:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571 272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



BTK